Citation Nr: 0022937	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin cancer secondary 
to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1972.

This appeal arose from an October 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from skin cancer which can be related to his period 
of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for skin cancer secondary to 
exposure to herbicides (Agent Orange).  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
his recent skin cancer.  He stated that he developed this 
condition because of exposure to herbicides during his tour 
of duty in Vietnam.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 5107(a).  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The veteran has contended that his recently diagnosed skin 
cancer is directly related to exposure to herbicides during 
service.  The service medical records make no mention of any 
complaints of or treatment for skin cancer.  He was first 
treated for basal cell cancer in July 1995.  Lesions were 
excised from the left nare in October 1995, from the left ala 
in January 1996 and from the right temple in October 1998.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed basal cell carcinoma is related 
to or otherwise had its origins in service.  Furthermore, the 
basal cell carcinoma for which the veteran has been treated 
is not one of the diseases entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.309(e) (1999).  Because 
it is not one of the listed diseases, the veteran, despite 
his service in Vietnam, cannot be presumed to have been 
exposed to herbicides during his tour of duty.  See McCartt 
v. West, 12 Vet. App. 164 (1999).  Therefore, 38 C.F.R. 
§ 3.309(e) (1999) is not for application in the veteran's 
case.

As noted above, both the establishment of a current 
disability and the establishment of a nexus between current 
disability and service require more than lay testimony.  The 
Board notes that lay testimony is not competent to prove a 
matter requiring medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox 
v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since the veteran has no medical expertise, 
his opinion does not provide a basis upon which to make any 
finding as to the origin or development of his skin cancer.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for skin 
cancer as secondary to exposure to herbicides is not well 
grounded and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for skin cancer as secondary to exposure 
to herbicides (Agent Orange) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

